IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ROBERT REID,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D13-5739

DEPARTMENT OF
CORRECTIONS, STATE OF
FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 4, 2014.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

Robert Reid, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Shirley Durham, Assistant Attorney General,
Jennifer Parker, General Counsel for Department of Corrections, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.